 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JULIAN SEDILLO,                 )        Case No. CV 16-1382 DSF (JC)
                                     )
12                                   )        ORDER ACCEPTING FINDINGS,
                       Petitioner,   )        CONCLUSIONS, AND
13                                   )        RECOMMENDATIONS OF
                  v.                 )        UNITED STATES MAGISTRATE
14                                   )        JUDGE
      W.L. MONTGOMERY, Warden,       )
15                                   )
                                     )
16                     Respondent.   )
     ________________________________
17
18        The Court has conducted the review required by 28 U.S.C. § 636 and accepts
19 the findings, conclusions and recommendation of the Magistrate Judge reflected in
20 the November 29, 2018 Report and Recommendation of United States Magistrate
21 Judge.
22       IT IS HEREBY ORDERED that (1) the operative First Amended Petition
23 for Writ of Habeas Corpus by a Person in State Custody is denied on the merits;
24 (2) this action is dismissed with prejudice; and (3) Judgment shall be entered
25 accordingly.
26 ///
27 ///
28 ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order, and
 2 the Judgment herein on petitioner and counsel for respondent.
 3        IT IS SO ORDERED.
 4
          March 25, 2019
 5 DATED: ________________
 6
 7                                 ________________________________________
 8                                 HONORABLE DALE S. FISCHER
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
